UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7209



UNITED STATES OF AMERICA,

                                                Plaintiff -Appellee,

          versus


JOSE DELGADO SANDOVAL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
Chief District Judge. (CR-01-104; CA-04-51)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Delgado Sandoval, Appellant Pro Se.    Jack M. Knight, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jose   Delgado    Sandoval     seeks   to   appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Sandoval has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented      in   the

materials      before    the    court   and     argument   would    not    aid   the

decisional process.



                                                                          DISMISSED




                                        - 2 -